Title: To Thomas Jefferson from William H. Cabell, 6 July 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir,
                     
                            Council Chamber. July 6. 1807
                        
                        I received by Express last night the copy of a correspondence between Commodore Douglass and the Mayor of the
                            Borough of Norfolk, together with information that the British Squadron had taken its station in Hampton Roads at the
                            mouth of Elizabeth river, for the declared purpose of preventing any Vessel from going to or from Norfolk—I should have
                            taken measures to give you early information of this event, had I not been anticipated by the Mayor of Norfolk who had
                            despached an Express to you—The Executive of Virginia have considered the conduct of Commodore Douglass as amounting to
                            an actual invasion of the State, & from the language of his letter to the Mayor of Norfolk it is apprehended that he
                            will make an attack upon that Town, or a descent upon our Coast—With a view therefore of protecting our fellow Citizens,
                            of repelling invasion, and enforcing due respect to your proclamation of the 2nd. instant, orders have been given for
                            calling into immediate service the Militia of the Counties of Norfolk Princess Ann, Accomack & Northampton & the Borough of Norfolk. Four companies of Infantry & two
                            troops of Cavalry will march today & tomorrow from the City of Richmond, & the Town of Petersburg, to rendezvous at
                            Norfolk & to be under the command of General Mathews—A detachment of two companies will also be stationed at Hampton—General White is instructed to hold five hundred men from his Bregade in a state of readiness to march whenever called on,
                            and General Wills three hundred—Orders will also be given to the Commandants of Regiments on our Sea Coast, & on our
                            navigable rivers to hold themselves in readiness to resist any attempt which may be made by the Crews of any armed Vessel
                            of Great Britain, to obtain provisions or supplies of water—Should it become necessary to call into immediate & actual
                            service any more of our Militia, the call will be instantly obeyed, for the only contest has been who should first offer
                            their services, & the only difficulty, whose services should be accepted, without giving pain to those whose services
                            for the present we were obliged to decline.
                  I have the honor to be with great respect Sir yr. mo: Ob. St
                        
                            Wm H: Cabell
                     
                        
                    